84729: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25561: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84729


Short Caption:IN RE: M.T.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - JV1000351AClassification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantKatherine Dee F.
					In Proper Person
				


RespondentWashoe County Human Services AgencyMarissa Danielle Otteson
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/12/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/19/2022Filing FeeFiling Fee due for Appeal. (SC)


05/19/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


05/19/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-15857




06/03/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (SEALED) (SC)


06/06/2022MotionFiled Proper Person Appellant's Motion for Leave to Proceed in Forma Pauperis.  (SC)22-17943




06/06/2022MotionFiled Proper Person Appellant's Reply to Op to Mtn for Transcripts.  (SC)22-17944




06/06/2022MotionFiled Proper Person Appellant's Request for Records.  (SC)22-17948




06/06/2022MotionFiled Proper Person Appellant's Request for Submission.  (SC)22-17949




06/06/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days.  (Proper Person Appellant's Motion for Leave to Proceed in Forma Pauperis, Reply to Op to Mtn for Transcripts, Request for Records, and Request for Submission).  (SC)22-17952




06/08/2022Order/ProceduralFiled Order Regarding Filing Fee.  Appellant's motion for leave to proceed in forma pauperis is denied without prejudice.  Appellant is cautioned that failure either to properly seek leave to proceed in forma pauperis in the district court or to pay the filing fee within 30 days will result in the dismissal of this appeal.  (SC)22-18210




06/13/2022Notice/IncomingFiled Appellant's Certificate if Mailing (Motion for Leave to Proceed In Forma Pauperis). (SC)22-18797




06/13/2022Notice/IncomingFiled Appellant's Certificate of Mailing. (Request for Records; Request for Submission, and Reply to Op to Mtn for Transcripts). (SC)22-18798




06/22/2022Notice/IncomingFiled Appellant's Proper Person Notice. Contingent Request for Submission. (SC)


06/22/2022Transcript RequestFiled Civil Proper Person Transcript Request. (SC)


06/22/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)


06/22/2022Letter/IncomingFiled Appellant's Proper Person Letter in regards to parties to the case. (SC)


06/22/2022Letter/IncomingFiled Appellant's Proper Person Letter in regards to filing fee. (SC)


06/28/2022Order/IncomingFiled District court order. Certified copy of order filed in district court on June 27, 2022. (Order Denying K. F.'s Motion for Leave to Proceed on Appeal In Forma Pauperis. (SC)


06/30/2022Notice of Appeal DocumentsFiled Notice of Entry of Judgment or Order. Filed in district court on: June 28, 2022. (Order Holding K. F.'s Motion to Redress Wanton (sic) in Abeyance.) (SC)


07/05/2022Order/ProceduralFiled Order Regarding Filing Fee.  Appellant shall have 30 days from the date of this order to either pay the filing fee or file a motion to proceed in forma pauperis with this court.  (SC)22-21033




07/12/2022Notice/IncomingFiled Appellant's Emergency need for Transfer of Jurisdiction. (SC)


07/12/2022MotionFiled Appellant's Proper Person Motion for Limited Remand. (SC)


07/18/2022MotionFiled Appellant's Proper Person Motion to Hold in Abeyance. (SC)22-22531




07/26/2022Notice of Appeal DocumentsFiled Notice of Entry of Judgment or Order. Filed in district court on: July 22, 2022. (Order Acknowledging Request for Submission). (SC)22-23514




08/11/2022Letter/IncomingFiled Appellant's Proper Person Letter. (SC)


08/16/2022Order/DispositionalFiled Order Dismissing Appeal.  On July 5, 2022, this court entered an order directing appellant to either pay the filing fee or file a motion to proceed in forma pauperis with this court within 30 days of the date of the order.  The notice advised that failure to comply would result in the dismissal of this appeal.  To date, appellant has not complied.  Accordingly, "this appeal is dismissed."  fn1[In light of this order, no action will be taken on the pending documents submitted by appellant.]  (SC)22-25561




08/16/2022Letter/IncomingFiled Appellant's Proper Person Letter. (SC)



Combined Case View